Judgment, Supreme Court, Bronx County (Frank Torres, J.), rendered May 10, 1988, convicting defendant after bench trial of attempted assault in the first degree and criminal possession of a weapon in the third degree, and sentencing him to concurrent terms of imprisonment of 2lA to 5 years, to run consecutively with a sentence imposed on a prior conviction in Bronx County, unanimously affirmed.
Defendant contends that the People were required to stipulate to discussions between the complainant and the district attorney’s office regarding any threats made or inducements offered to compel the complainant to press charges. However, the only objection preserved was that the evidence was relevant to the complainant’s credibility, which was properly held to be a collateral matter not subject to contrary proof by extrinsic evidence. (People v Bellamy, 97 AD2d 654.) We decline to consider any ground for the admission of such testimony which was not advanced at the trial court. Concur —Carro, J. P., Ellerin, Wallach, Kupferman and Kassal, JJ.